FOR PUBLICATION

   UNITED STATES COURT OF APPEALS
        FOR THE NINTH CIRCUIT


 FRANCISCO NEGRETE; WILLIAM                         No. 20-16244
 BERGER; BRANDON HRAIZ; CRAIG
 TANAKA; JOSEF PHILLIPS,                              D.C. No.
               Plaintiffs-Appellants,              3:19-cv-05742-
                                                       WHO
                      v.

 CITY OF OAKLAND; POLICE                              OPINION
 COMMISSION OF THE CITY OF
 OAKLAND,
             Defendants-Appellees.


       Appeal from the United States District Court
            for the Northern District of California
      William Horsley Orrick, District Judge, Presiding

             Argued and Submitted May 10, 2021
                  San Francisco, California

                      Filed August 19, 2022

 Before: J. Clifford Wallace and Daniel P. Collins, Circuit
        Judges, and Jed S. Rakoff, * District Judge.


    *
      The Honorable Jed S. Rakoff, United States District Judge for the
Southern District of New York, sitting by designation.
2                NEGRETE V. CITY OF OAKLAND

                   Opinion by Judge Wallace;
                    Dissent by Judge Rakoff


                          SUMMARY **


                   Civil Rights/Jurisdiction

    In an action brought by five City of Oakland police
officers seeking to overturn their termination, the panel
vacated, for lack of subject matter jurisdiction, the district
court’s judgment on the pleadings in favor of defendants and
remanded with instructions to remand this case to state court.

    In March 2018, the officers were involved in the fatal
shooting of a homeless man.            The Oakland Police
Department investigated the incident, concluding that the
officers’ use of force was reasonable and complied with
Police Department policy. The Chief of Police agreed.
Separately, the Community Police Review Agency (CPRA),
the investigative body of the City’s civilian oversight Police
Commission, investigated the incident and determined that
the use of force was objectively reasonable. Finally, the
incident was also investigated by the Compliance Director,
an individual who is independent of the Police Department
but with temporary, limited oversight over it pursuant to a
consent decree (the Consent Decree) reached in a different
case, Allen v. City of Oakland, No. C00-4599 TEH (N.D.
Cal.). The Compliance Director disagreed with the Chief of
Police and the CPRA, instead recommending termination of

    **
       This summary constitutes no part of the opinion of the court. It
has been prepared by court staff for the convenience of the reader.
               NEGRETE V. CITY OF OAKLAND                    3

the officers for unreasonable use of force. Subsequently, the
Commission decided to convene a “Discipline Committee”
due to the Compliance Director’s disagreement with the
CPRA. Following its review, the Discipline Committee
agreed with the Compliance Director and directed
termination. As a result, the City terminated the officers.

     After their termination, the officers sought a writ of
mandate and declaratory relief in state court. The officers
alleged that the City and the Commission violated their
obligations under the City’s charter, the municipal code, and
other sources of state law when the Commission assembled
the Discipline Committee despite the consensus between the
CPRA and the Chief of Police that there was no
unreasonable use of force. The City removed the case to
federal court, invoking federal question jurisdiction under 28
U.S.C. § 1331. After determining that there was no conflict
between the City charter and the Consent Decree, the district
court concluded that the City acted in compliance under both
its charter and the Consent Decree and entered judgment in
favor of the City.

    The panel held that this was a case arising under state
law that properly belonged in the state courts. Recognizing
that under § 1331, a case can “arise under” federal law in
two ways, the panel determined that it lacked subject matter
jurisdiction under both branches of federal question
jurisdiction.

    First, the panel lacked subject matter jurisdiction under
the federal cause of action branch because federal law did
not create the causes of action asserted.            Plaintiffs
exclusively asserted state law causes of action. The panel
stated that the complaint correctly anticipated that the City,
in defending against the officers’ claims, would assert that
4              NEGRETE V. CITY OF OAKLAND

the Consent Decree, an agreement overseen and enforced by
the federal district court, required the City to give effect to
the Compliance Director’s findings in the way that it did.
But even assuming that such a contention by the City would
raise a federal issue, it would not establish that federal law
created the officers’ claims. It is settled law that a case may
not be removed to federal court on the basis of a federal
defense. And that remains true even if, as here, the state-law
complaint explicitly sought declaratory relief with respect to
the anticipated federal defense. Additionally, this action
could not be characterized as equivalent to a motion under
Federal Rule of Civil Procedure 60 to obtain relief from the
terms of a federal consent decree, because the officers were
not parties, or in privity with parties, to the Allen judgment,
and their petition and complaint did not seek to challenge,
enforce, or otherwise modify the terms of the Consent
Decree or the federal court orders in Allen.

    The panel next held that it lacked subject matter
jurisdiction under the substantial federal question branch.
The officers did not necessarily raise a federal issue in their
petition and complaint and accordingly their claims fell
outside the special and small category of state law causes of
action arising under federal law. The panel rejected the
parties’ contentions that a federal issue was necessarily
raised because the officers were attacking a federal district
court’s consent decree. Here, the officers were not parties,
or in privity with parties, to the Allen action, and they were
not directly attacking the Consent Decree. Although there
was a potential federal issue involving the question of how
to resolve an alleged conflict between the Consent Decree
and the City charter, it was not an essential element of any
of the officers’ claims. At most, the officers anticipated that
the City would rely on the Consent Decree, but a federal
issue raised in anticipation of a defense was not sufficient to
               NEGRETE V. CITY OF OAKLAND                      5

establish federal question jurisdiction. Moreover, for federal
question jurisdiction to extend to a declaratory judgment
action, the claim itself must present a federal question
independent of anything alleged in anticipation of a defense.
Here, but for the federal issues identified in the officers’
request for state declaratory relief, any potential federal issue
would arise only as a defense to a state-created action.

    Dissenting, Judge Rakoff agreed with the majority’s
statement of the legal conditions under which a case “arises
under” federal law, but respectfully disagreed that the claims
here did not meet those conditions. Because the officers’
petition necessarily attacked a federal consent decree and
determining the scope and meaning of the consent decree
was necessary to decide this case, Judge Rakoff would hold
that the officers’ claims gave rise to a federal cause of action.


                         COUNSEL

Zachary A. Lopes (argued), Harry S. Stern, and Timothy K.
Talbot, Rains Lucia Stern St. Phalle & Silver, PC, San
Francisco, California, for Appellants.

Gina M. Roccanova (argued) and Yuki Cruse, Jackson
Lewis P.C., San Francisco, California; Barbara J. Parker,
City Attorney; Ryan G. Richardson, City Attorney; Oakland
City Attorney’s Office, Oakland, California; for Appellees.
6              NEGRETE V. CITY OF OAKLAND

                         OPINION

WALLACE, Circuit Judge:

    In March 2018, five City of Oakland police officers were
involved in the fatal shooting of a homeless man. The
officers were fired for the incident, and they sought to
overturn their termination in state court. The City then
removed the case to federal district court, which granted
judgment in favor of the City. The officers appeal from the
district court’s judgment.

    But before we can review the district court’s judgment,
we must ensure that we do not exceed the scope of our
subject matter jurisdiction, “i.e., [our] statutory or
constitutional power to adjudicate the case.” Steel Co. v.
Citizens for a Better Env’t, 523 U.S. 83, 89 (1998). Because
subject matter jurisdiction “involves [our] power to hear a
case,” United States v. Cotton, 535 U.S. 625, 630 (2002), we
“have an independent obligation to . . . raise and decide
jurisdictional questions that the parties either overlook or
elect not to press,” Henderson ex rel. Henderson v. Shinseki,
562 U.S. 428, 434 (2011). “Consequently, defects in
subject-matter jurisdiction require correction regardless of
whether the error was raised in district court,” and regardless
of whether the parties agree that we have jurisdiction.
Cotton, 535 U.S. at 630. We review de novo questions of
subject matter jurisdiction. Lake v. Ohana Mil. Cmtys., LLC,
14 F.4th 993, 1000 (9th Cir. 2021). “Even where subject
matter jurisdiction is otherwise lacking, we always have
jurisdiction to determine our own jurisdiction.” Chavez v.
JPMorgan Chase & Co., 888 F.3d 413, 415 (9th Cir. 2018)
(internal quotation marks and citation omitted). Because we
lack subject matter jurisdiction and thus are powerless to
adjudicate this case, we vacate the district court’s judgment
               NEGRETE V. CITY OF OAKLAND                    7

and remand with instructions for the district court to remand
this case to state court.

                              I.

                              A.

    After the fatal shooting, an investigation ensued. The
Oakland Police Department (the Police Department)
investigated the incident, concluding that the officers’ use of
force was reasonable and complied with Police Department
policy. The Chief of Police agreed. Separately, the
Community Police Review Agency (CPRA), the
investigative body of the City’s civilian oversight Police
Commission (the Commission), investigated the incident
and determined that the use of force was objectively
reasonable. Finally, the incident was also investigated by the
Compliance Director, an individual who is independent of
the Police Department but with temporary, limited oversight
over it pursuant to a consent decree (the Consent Decree)
reached in a different case, Allen v. City of Oakland, No.
C00-4599 TEH (N.D. Cal.). The Compliance Director is
authorized to direct disciplinary actions against officers to
ensure compliance with the Consent Decree. Here, the
Compliance Director disagreed with the Chief of Police and
the CPRA, instead recommending termination of the officers
for unreasonable use of force. Subsequently, and critically
here, the Commission decided to convene a “Discipline
Committee” due to the Compliance Director’s disagreement
with the CPRA. Following its review, the Discipline
Committee agreed with the Compliance Director and
directed termination. As a result, the City terminated the
officers.

   After their termination, the officers sought a writ of
mandate and declaratory relief in state court. The officers
8             NEGRETE V. CITY OF OAKLAND

alleged that the City and the Commission (collectively, the
City) violated their obligations under the City’s charter (the
Charter), the municipal code, and other sources of state law
when the Commission assembled the Discipline Committee
despite the consensus between the CPRA and the Chief of
Police that there was no unreasonable use of force. The City
removed the case to federal court, invoking federal question
jurisdiction under 28 U.S.C. § 1331.

    The City then moved for judgment on the pleadings. The
City contended that it was required to reconcile its
competing obligations under the Charter, the Consent
Decree, and the district court’s orders implementing the
Consent Decree.           The City maintained that the
Commission’s decision to convene the Discipline
Committee to resolve the conflicting recommendations was
necessary to satisfy these obligations. The officers cross-
moved for judgment on the pleadings, asserting that the
Consent Decree and the district court’s implementing orders
were not controlling because (1) they should be construed as
not overriding the City’s Charter obligations, and (2) to the
extent that they did override the Charter, they were invalid.
As to the latter point, the officers asserted that the Consent
Decree could not lawfully override the Charter’s
requirements; nor could the City execute an agreement
allowing it to violate its Charter. Reconciling the Charter’s
terms with the Consent Decree, the district court held that
the Compliance Director, standing in the shoes of the Chief
of Police, had the authority to convene the Discipline
Committee. After determining that there was no conflict
between the Charter and the Consent Decree, the district
court concluded that the City acted in compliance under both
the Charter and the Consent Decree, and it entered judgment
in favor of the City.
               NEGRETE V. CITY OF OAKLAND                    9

                              B.

    The City of Oakland, like many cities and counties in the
United States, is governed by a charter. In California, the
provisions of a city’s charter “have the force and effect of
legislative enactments.” Cal. Const. art. XI, § 3(a). A
charter permits the city to “make and enforce all ordinances
and regulations in respect to municipal affairs, subject only
to restrictions and limitations provided in [its] charter[] and
in respect to other matters [it] shall be subject to general
laws.” Id. § 5(a). For instance, a charter may provide “the
constitution, regulation, and government of the city police
force.” Id. § 5(b). Ultimately, a “city may make and enforce
within its limits all local, police, sanitary, and other
ordinances and regulations not in conflict with general
laws.” Id. § 7.

    The Police Department, in addition to being governed by
the Charter, is subject to oversight from the district court
under the terms of the Consent Decree. The City entered
into the Consent Decree in January 2003 after the Allen
plaintiffs asserted Section 1983 claims, alleging violations
of their civil rights due to a pattern and practice of
misconduct by the City’s police force, as well as deliberate
indifference by the Police Department and its officers. The
Consent Decree included numerous tasks that the City and
the Police Department would need to satisfy, including
implementing reforms to the Police Department’s policies
on adjudicating and disciplining officers. In December
2012, the court approved the Allen parties’ negotiated plan
to appoint a Compliance Director, who would have authority
to oversee the City’s and the Police Department’s
implementation and execution of new policies to comply
with the Consent Decree.

   Specifically, the district court ordered that:
10            NEGRETE V. CITY OF OAKLAND

       The Compliance Director will have the
       authority to direct specific actions by the City
       or [Police Department] to attain or improve
       compliance levels, or remedy compliance
       errors, regarding all portions of the [Consent
       Decree] . . . , including but not limited to: . . .
       personnel decisions, including but not limited
       to . . . findings and disciplinary actions in
       misconduct        cases    and      use-of-force
       reviews. . . .

     In November 2016, the City’s voters approved an
amendment to the Charter titled “Measure LL,” adding
Section 604. Section 604 established the Commission and
the CPRA to investigate claims of police misconduct.
Section 604 also sets forth the procedure for investigating
officer misconduct and any ensuing disciplinary
determinations, as well as the Commission’s oversight role
over the CPRA and the Police Department. Section
604(f)(3) requires the CPRA to issue written findings after
completing an investigation and propose disciplinary actions
to the Commission and Chief of Police. If the Chief of Police
agrees with the CPRA’s findings and proposed discipline,
Section 604(g)(1) provides that the Chief of Police then
notifies the subject officer of the findings and the intent to
discipline. However, if the Chief of Police disagrees with
the CPRA’s findings or proposed discipline, Section
604(g)(2) states that the Chief of Police and the CPRA shall
submit their respective findings and/or proposed discipline
to a Discipline Committee, consisting of three Commission
members. Finally, Chapters 2.45 and 2.46 of the Municipal
Code codified the investigatory and discipline determination
provisions of Section 604. Once convened, the Discipline
Committee is required to “resolve any dispute” between the
               NEGRETE V. CITY OF OAKLAND                   11

determinations of the Chief of Police and the CPRA, “solely
on the record presented by the [CPRA] and the Chief.”

    In this case, the officers seek to overturn the Discipline
Committee’s decision to terminate them. The officers’ first
cause of action is a petition for traditional mandate directing
the City to comply with Section 604 of the Charter and
Chapters 2.45 and 2.46 of the Municipal Code. See Cal. Civ.
Proc. Code § 1085. The officers argue that the City violated
the Charter and the Municipal Code when it improperly
ignored the determination of the Chief of Police and instead
relied on the Compliance Director’s review. In their view,
the Discipline Committee lacked jurisdiction or authority to
impose any disciplinary action. The officers’ petition
therefore requests a writ of mandate compelling the City to
comply with the Charter and the Municipal Code and to
exonerate formally each officer, as well as appropriate
injunctive relief restraining the City from maintaining or
imposing any disciplinary action on the officers.

    The officers’ second cause of action is a request for
declaratory relief over the proper application of the statutory
procedures set forth in Section 604 of the Charter and
Chapters 2.45 and 2.46 of the Municipal Code. See Cal. Civ.
Proc. Code § 1060. The officers seek a judicial declaration
establishing that (1) the Committee may not assert
jurisdiction to determine disciplinary action on Police
Department sworn personnel based on a disagreement
between the Compliance Director’s and the CPRA’s
findings and proposed discipline, (2) the Compliance
Director’s findings and proposed discipline do not stand in
place of the Chief of Police’s findings and proposed
discipline for investigations of alleged misconduct of Police
Department sworn personnel, and (3) the Committee does
not have authority to review material from outside the record
12             NEGRETE V. CITY OF OAKLAND

presented by the Chief of Police and the CPRA when making
a disciplinary determination.

   In the end, however, we do not have the authority to
consider the merits of the officers’ claims because we lack
subject matter jurisdiction over this action.

                               II.

     Federal courts are courts of limited jurisdiction that
“possess only that power authorized by Constitution and
statute, which is not to be expanded by judicial decree.”
Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375,
377 (1994) (citations omitted). Removal to federal court is
generally proper only when the district court has original
jurisdiction. See 28 U.S.C. § 1441. Because the parties in
this case are non-diverse, the only avenue to federal court is
if the parties can establish federal question jurisdiction under
28 U.S.C. § 1331.

    Under 28 U.S.C. § 1331, federal courts “have original
jurisdiction of all civil actions arising under the Constitution,
laws, or treaties of the United States.” “[A] case can ‘arise
under’ federal law in two ways.” Gunn v. Minton, 568 U.S.
251, 257 (2013) (alteration omitted). First and “[m]ost
directly, a case arises under federal law when federal law
creates the cause of action asserted.” Id., citing Am. Well
Works Co. v. Layne & Bowler Co., 241 U.S. 257, 260 (1916).
This branch—suits raising federal causes of action—
“accounts for the vast bulk of suits that arise under federal
law.” Id.

   Second, under the substantial federal question branch,
“even where a claim finds its origins in state rather than
federal law,” the Supreme Court has “identified a ‘special
and small category’ of cases in which arising under
               NEGRETE V. CITY OF OAKLAND                   13

jurisdiction still lies.”    Id. at 258, quoting Empire
Healthchoice Assurance, Inc. v. McVeigh, 547 U.S. 677, 699
(2006). Specifically, “federal jurisdiction over a state law
claim will lie if a federal issue is: (1) necessarily raised,
(2) actually disputed, (3) substantial, and (4) capable of
resolution in federal court without disrupting the federal-
state balance approved by Congress.” Id.

    For the following reasons, we lack subject matter
jurisdiction under both branches of federal question
jurisdiction.

                              A.

    First, we lack subject matter jurisdiction under the
federal cause of action branch. Here, the officers do not
allege any cause of action expressly created by federal law.
Rather, the officers exclusively assert state law causes of
action—for a writ of mandate under California Code of Civil
Procedure § 1085 compelling the City to comply with
Section 604 of the Charter and Chapters 2.45 and 2.46 of the
Municipal Code, as well as for declaratory relief under
California Code of Civil Procedure § 1060 that,
notwithstanding the Consent Decree and related federal
court orders, the Compliance Director’s findings cannot
substitute for those of the Chief of Police under the Charter
and cannot give rise to the empanelment of a Discipline
Committee.

    To be sure, the officers’ complaint correctly anticipated
that the City, in defending against the officers’ claims, would
assert that the Consent Decree, an agreement overseen and
enforced by the federal district court, required the City to
give effect to the Compliance Director’s findings in the way
that it did. But even assuming that such a contention by the
City would raise a federal issue, it would not establish that
14             NEGRETE V. CITY OF OAKLAND

federal law creates the officers’ claims. Such a federal
ground for declining to comply with what the officers
contend is the plain meaning of the Charter raises, at best, a
federal defense to the officers’ state law claims demanding
compliance with the Charter. See also infra at 17–18. It is
“settled law that a case may not be removed to federal court
on the basis of a federal defense, including the defense of
pre-emption, even if the defense is anticipated in the
plaintiff’s complaint, and even if both parties concede that
the federal defense is the only question truly at issue.”
Caterpillar Inc. v. Williams, 482 U.S. 386, 393 (1987), citing
Franchise Tax Bd. v. Constr. Laborers Vacation Tr. for S.
Cal., 463 U.S. 1, 12 (1983). And that remains true even if,
as here, the state-law complaint explicitly seeks declaratory
relief with respect to the anticipated federal defense. See
Franchise Tax Bd., 463 U.S. at 19, citing Skelly Oil Co. v.
Phillips Petroleum Co., 339 U.S. 667 (1950).

    In removing the case, the City relied solely on Baccus v.
Parrish, where the Fifth Circuit held that “[f]ederal
jurisdiction is proper where a claim brought in state court
seeks to attack or undermine an order of a federal district
court.” 45 F.3d 958, 960 (5th Cir. 1995). At the outset,
Baccus is not binding on our court. Moreover, because
Baccus was decided prior to Grable & Sons Metal Products,
Inc. v. Darue Engineering & Manufacturing, 545 U.S. 308
(2005), it is not entirely clear whether Baccus follows the
federal cause of action branch or the substantial federal
question branch of federal question jurisdiction. Regardless,
the notion that there is federal jurisdiction simply because
purely state law claims have collateral impact on a federal
decree conflicts with current Supreme Court caselaw. See
Syngenta Crop Prot., Inc. v. Henson, 537 U.S. 28, 31 (2002)
(rejecting the view that the All Writs Act, or notions of
ancillary jurisdiction, allow removal of “a state-court case in
               NEGRETE V. CITY OF OAKLAND                    15

order to prevent the frustration of orders the federal court has
previously issued”); Rivet v. Regions Bank of La., 522 U.S.
470, 477 (1998) (holding that, because federal claim
preclusion is a defense, and not an aspect of a plaintiff’s
cause of action, it is “not a proper basis for removal”); see
also Energy Mgmt. Servs., LLC v. City of Alexandria,
739 F.3d 255, 261 (5th Cir. 2014) (noting, but not deciding,
the question of whether “Baccus is still good law in light of
Rivet and Syngenta Crop Protection”). Framed at such
breadth, Baccus would not correspond to any recognized
category of federal jurisdiction.

    We have instead more narrowly recognized that, in some
circumstances, a state court action may properly be
characterized as asserting a disguised direct federally
created cause of action, equivalent to a motion under Federal
Rule of Civil Procedure 60, to obtain relief from the terms of
a federal consent decree. See Eyak Native Vill. v. Exxon
Corp., 25 F.3d 773, 777–78 (9th Cir. 1994) (holding that
district court properly “recharacterized” plaintiffs’ claims as
“federal claims” asserting an “independent action for relief
from [a federal] judgment” on grounds of fraud, at least
where plaintiffs sought to represent parties in privity with
those represented in the prior judgment); Villareal v. Brown
Express, Inc., 529 F.2d 1219, 1221 (5th Cir. 1976)
(recharacterizing artfully pleaded state court action as a
motion under Rule 60(b)(3) to amend federal court judgment
involving same plaintiff and same subject). This ground of
federal jurisdiction does not apply here, because the officers
are not parties, or in privity with parties, to the Allen
judgment, and their petition and complaint do not seek to
challenge, enforce, or otherwise modify the terms of the
Consent Decree or the federal court orders in Allen. The
officers’ petition and complaint simply seek compliance
16             NEGRETE V. CITY OF OAKLAND

with, and clarification of, the Charter and the Municipal
Code.

    Accordingly, we hold that we lack federal question
jurisdiction under the federal cause of action branch because
federal law does not create the causes of action asserted.

                              B.

     Second, we lack subject matter jurisdiction under the
substantial federal question branch. This branch provides
that “federal jurisdiction over a state law claim will lie if a
federal issue is: (1) necessarily raised, (2) actually disputed,
(3) substantial, and (4) capable of resolution in federal court
without disrupting the federal-state balance approved by
Congress.” Gunn, 568 U.S. at 258. Jurisdiction is proper
“[w]here all four of these requirements are met” because in
such a case, “there is a ‘serious federal interest in claiming
the advantages thought to be inherent in a federal forum,’
which can be vindicated without disrupting Congress’s
intended division of labor between state and federal courts.”
Id., quoting Grable, 545 U.S. at 313–14.

    Here, the officers’ action does not necessarily raise a
federal issue in the way that Grable requires. We begin with
the officers’ first cause of action, a writ of traditional
mandate directing the City to comply with Section 604 of the
Charter and Chapters 2.45 and 2.46 of the Municipal Code.
The parties contend that a federal issue is necessarily raised
because the officers “are attacking a federal district court’s
consent decree.” Not so. The officers were not parties, or in
privity with parties, to the Allen action, and they are not
directly attacking the Consent Decree. Instead, the officers
allege that (1) the City violated the Charter and the
Municipal Code when it improperly ignored the
determination of the Chief of Police and relied on the
               NEGRETE V. CITY OF OAKLAND                    17

Compliance Director’s review, (2) the City violated the plain
language of Section 604 of the Charter in order to find a
conflict between the CPRA and the Police Department’s
determinations, and (3) the Discipline Committee lacked
jurisdiction or authority to impose any disciplinary action.
Because the express terms of Section 604 and Chapter 2.45
state that the Discipline Committee can only be established
when the Chief of Police and the CPRA are in disagreement,
the argument goes, the City’s process of review and
termination violated state law. In addition, the officers argue
that under the Charter and the Municipal Code, the Chief of
Police strictly means the “Chief of Police of the Oakland
Police Department,” and neither the Charter nor the
Municipal Code grants any authority to, or mentions, the
Compliance Director appointed pursuant to the Consent
Decree. Indeed, the officers’ prayer for relief contains no
request to enforce, modify, or otherwise challenge the terms
of the Consent Decree at all. In the officers’ view, they
should have already been “formally exonerated” when both
the Chief of Police and the CPRA agreed that their use of
force was lawful and within Police Department policy. The
officers merely request compliance with the Charter and the
Municipal Code, as well as injunctive relief restraining any
disciplinary action that resulted from a process that allegedly
contravenes state law.

    To be sure, there is a potential federal issue involving the
question of how to resolve an alleged conflict between the
Allen Consent Decree and the Charter. Although this
question would inevitably arise in this case and may involve
a federal issue, it is not an issue that is necessarily raised
within the meaning of Grable because it is not an “essential
element” of any of the officers’ claims. See Grable, 545 U.S.
at 314–15 (emphasis added). At most, it is a federal issue
that may arise as a potential defense. In essence, the officers
18             NEGRETE V. CITY OF OAKLAND

anticipate that the City will contend that the relied-upon
provisions of state law conflict with, and have been
displaced by, the Consent Decree, and that the City is thus
required to comply with the provisions of the Consent
Decree. In considering such a defense, the court would have
to determine whether there is a conflict between the Consent
Decree and the Charter, and if so, how to resolve that
conflict.

     Even assuming that these inquiries implicate questions
of federal law, a federal issue raised in anticipation of a
defense is not sufficient to establish federal question
jurisdiction. “[T]he question whether a claim ‘arises under’
federal law must be determined by reference to the ‘well-
pleaded complaint.’”      Merrell Dow Pharms. Inc. v.
Thompson, 478 U.S. 804, 808 (1986), quoting Franchise Tax
Bd., 463 U.S. at 9–10. “A defense that raises a federal
question is inadequate to confer federal jurisdiction,” id.,
because whether an issue is necessarily raised depends on if
it is “an essential element” of a plaintiff’s claim, Grable,
545 U.S. at 315. Indeed, “it is now settled law” that a federal
defense to a state law cause of action cannot confer federal
question jurisdiction. Caterpillar, 482 U.S. at 393.

    We next turn to the officers’ second cause of action, a
request for declaratory relief under California Code of Civil
Procedure § 1060. Although the officers seek a judicial
declaration resolving several potential federal issues—such
as establishing that the Discipline Committee may not assert
jurisdiction to determine disciplinary action based on a
disagreement between the Compliance Director and the
CPRA, and that the Compliance Director does not stand in
place of the Chief of Police for investigations of alleged
misconduct of Police Department personnel—this does not
alter our jurisdictional analysis.
               NEGRETE V. CITY OF OAKLAND                     19

    “[F]ederal courts do not have original jurisdiction, nor
do they acquire jurisdiction on removal, when a federal
question is presented by a complaint for a state declaratory
judgment, but Skelly Oil would bar jurisdiction if the
plaintiff had sought a federal declaratory judgment.”
Franchise Tax Bd., 463 U.S. at 19, citing Skelly Oil, 339 U.S.
at 667. Indeed, the Supreme Court has held that in enacting
the federal Declaratory Judgment Act, “Congress enlarged
the range of remedies available in the federal courts but did
not extend their jurisdiction.” Skelly Oil, 339 U.S. at 671.
Declaratory relief “could only be given if the requisites of
jurisdiction, in the sense of a federal right or diversity,
provided foundation for resort to the federal courts.” Id. For
federal question jurisdiction to extend to a declaratory
judgment action, the “claim itself must present a federal
question unaided by anything alleged in anticipation of
avoidance of defenses which it is thought the defendant may
interpose.” Id. at 672 (internal quotation marks and citation
omitted). Thus, “Skelly Oil has come to stand for the
proposition that if, but for the availability of the declaratory
judgment procedure, the federal claim would arise only as a
defense to a state created action, jurisdiction is lacking.”
Franchise Tax Bd., 463 U.S. at 16 (internal quotation marks
and citation omitted). “[W]hile Skelly Oil itself is limited to
the federal Declaratory Judgment Act, fidelity to its spirit
leads us to extend it to state declaratory judgment actions as
well.” Id. at 18. In this case, but for the federal issues
identified in the officers’ request for state declaratory relief,
any potential federal issue would arise only as a defense to a
state-created action. Cf. id. at 16.

    In sum, because the officers do not necessarily raise a
federal issue in their petition and complaint, their claims fall
outside the “special and small category” of state law causes
20             NEGRETE V. CITY OF OAKLAND

of action arising under federal law. Gunn, 568 U.S. at 258
(citation omitted).

                              III.

    This is a case arising under state law that properly
belongs in the state courts. We recognize our decision today
does not resolve the parties’ dispute and it has been nearly
three years that the parties have been before federal court.
But we are not free to disregard or evade the “limits upon
federal jurisdiction, whether imposed by the Constitution or
by Congress.” Owen Equip. & Erection Co. v. Kroger,
437 U.S. 365, 374 (1978). Because the district court does
not have original jurisdiction, we vacate the district court’s
judgment and remand with instructions for the district court
to remand this case to the state court from which it was
improperly removed.

   VACATED and REMANDED with instructions to
remand to state court.



RAKOFF, District Judge, dissenting:

    While I agree with the majority’s statement of the legal
conditions under which a case “arises under” federal law, I
respectfully disagree that the claims here do not meet those
conditions. Because the officers’ petition necessarily attacks
a federal consent decree, I would hold that their claims give
rise to a federal cause of action.

    It is well-settled that “[f]ederal jurisdiction over a state
law claim will lie if a federal issue is: (1) necessarily raised,
(2) actually disputed, (3) substantial, and (4) capable of
resolution in federal court without disrupting the federal-
               NEGRETE V. CITY OF OAKLAND                     21

state balance approved by Congress.” Gunn v. Minton,
568 U.S. 251, 258 (2013). For a federal issue to be
necessarily raised, it must form an “essential element” of a
plaintiff’s claims in the plaintiff’s “well-pleaded complaint.”
See Grable & Sons Metal Prods. Inc. v. Darue En’g & Mfg.,
545 U.S. 308, 315–16 (2005). And federal jurisdiction
cannot be conveyed on the basis of a federal defense, even if
the defense is anticipated in the complaint. See Caterpillar
Inc. v. Williams, 482 U.S. 386, 393 (1978).

    Here, there is plainly a federal issue that is “essential” to
the officers’ claims and therefore “necessarily raised.” In
order to prevail on their claims, the officers must establish
that the federal consent decree did not obligate the City to
adopt the procedure it did. See Gunn, 568 U.S. at 259
(finding federal jurisdiction where a federal issue was
“necessary” for the plaintiff to “prevail on his . . . claim”).
Without doing so, the officers are not entitled to relief
directing the City to comply with a given procedure under
state law.

    Determining the scope and meaning of the federal
consent decree is thus necessary to decide this case. Because
the officers’ petition, as the majority appears to agree, also
satisfies the other three Gunn factors, I would reach the
merits of their claims.